DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees with the Applicant’s arguments on pages 2-3, that the method taught by Seemann, in view of Bernt, does not form an airproof space bonding the mold and film using a methacrylic polymer adhesive, where the resin is in contact with the adhesive in the impregnating step.
Seemann teaches resin is introduced from the inlet (Fig. 2, item 15) into the chamber (Fig. 2, item 14), and the chamber is in communication with the double-sided adhesive tape (Fig. 2, item 12), with gas contents drawn out of the chamber by a vacuum [Col. 6, lines 51-64].  This teaches that the sealed space within the film is airtight and free of air, and the adhesive tape would be in contact with the resin during the impregnation step of the molding process.
It would be obvious to try using a methacrylate adhesive, due to its useful properties of adhesiveness, cohesiveness, pressure sensitivity, viscosity, grab, and lack of residue upon removal [Bernt 0066, 0068], in effort to improve the VARTM system of Seemann and prevent any air bubbles or admixing in the resin.
In the rejection of claim 1, below, the Examiner has removed “tape adhesive” in two places and replaced it with “adhesive” to clarify that Bernt substitutes only the methacrylate adhesive onto both sides of the two-sided tape (comprising an undisclosed adhesive type) taught by Seemann, and does not replace the tape itself.  An alternate adhesive type and the tape comprising a backing foil, both taught by Bernt, are irrelevant to the process taught by Seemann, in view of Bernt, in the rejection of claim 1, below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US4902215A), in view of Bernt (US20160158971A1) and Hoshino (US20150087782A1).
With respect to claim 1, the prior art of Seemann teaches a method for producing a composite material molded article [Abstract], comprising laminating a fibrous filler (Fig. 2, item 19) on a mold (Fig. 2, item 13; [Col. 6, line 66 – Col. 7, line 1]); pressure-reducing inside an airproof outer sheet (Fig. 2, item 11; [Col. 7, lines 7-22]), the airproof space being formed with the mold laminated with the fibrous filler and an airproof film covering thereon [Col. 7, lines 17-22]; and impregnating a resin material in the fibrous filler [Col. 11, lines 32-37], the formation of the airproof space comprising bonding the mold and the airproof film with a seal [Col. 6, lines 51-56], wherein laminating, pressure-reducing, and impregnating are sequentially carried out [Col. 5, lines 21-26].  
Seemann is silent on the seal material forming the airproof space comprising bonding the mold and the airproof film comprising a (meth)acrylic polymer as an adhesive.
However, the prior art of Bernt teaches forming the airproof space comprising bonding the mold and the airproof film with a seal material comprising a tape [0035-0039] with (meth)acrylic polymer as an adhesive [0081, 0067].  Bernt teaches that acrylates are desired adhesives [0068], chosen for properties including adhesiveness, cohesiveness, pressure sensitivity, viscosity, grab, and lack of residue upon removal [0066].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the methacrylic adhesive taught by Bernt in place of the undisclosed type of adhesive taught by Seemann, to obtain the predictable result of a known type of adhesive sealing tape with strong pressure sensitivity and grab, leaving no residue upon removal, and effective as an airtight sealing material for use within a mold.  See MPEP 2143(I)(B).
Seemann teaches that during the impregnating step, the resin flows to the entire inner area to the outer marginal edges sealed by the adhesive tape (Fig. 1, item 12; [Col. 4, line 59 – Col. 5, line 16]). 
Seemann is silent on defects in the composite material molded article by being admixed with bubbles; and Bernt does not teach of any impurities entering the resin from the (meth)acrylic polymer.  Bernt only mentions an air bubble defect occuring when a PTFE-coated fabric-backed adhesive tape is used and care is not taken during application to form a complete seal [0028].  It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing that any bubbles could then be avoided by not using the PTFE-coated backing fabric or ensuring complete seal if using that type of tape.
Seamann, in view of Bernt, is silent on the resin material comprising a cycloolefin monomer and a metathesis polymerization catalyst.
However, the prior art of Hoshino teaches a resin material that is a polymerizable composition comprising a cycloolefin monomer and a metathesis polymerization catalyst [Abstract].  This resin type exhibits excellent heat resistance and peel strength [0001].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the Hishino teaching of a cycloolefin-based resin in place of the epoxy resin taught by Seemann, in view of Bernt, to obtain the predictable result of an improved composite product providing excellent heat resistance and peel strength.
With respect to claim 2, Seemann teaches the fibrous filler is glass fibers [Col. 5, lines 44-53].  
With respect to claims 4 and 6, Seemann teaches the seal material as a double-sided tape (Fig. 2, item 12; [Col. 6, lines 51-56]); with a methacrylate adhesive, taught by Bernt [0081, 0067], substituted as the adhesive on both sides.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742